LEMMON, Justice,
concurring in the denial of rehearing.
Respondent was prohibited by R.S. 42:llll(C)(2)(d), not from selling real estate to a person who would be required to obtain a building permit from the public servant’s agency, but from selling real estate to a “person (who) conducts operations or activities which are regulated by the public employee’s agency”. If respondent’s vendee had been a school teacher or a policeman (instead of a building contractor whose business operation was regularly inspected for permits and codal compliance by respondent's agency), there would have been no violation.1

. The dissent points out that issuance of building permits is a purely ministerial duty. However, the agency’s primary regulatory duties involved inspections of ongoing and completed construction to ensure compliance with applicable building and zoning codes, and these duties entailed considerable discretion.